Citation Nr: 0717748	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  94-28 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease, to include bilateral above-the-knee amputations, as 
a result of exposure to ionizing radiation for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to July 1946.  The veteran died in March 1994.  The appellant 
is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Montgomery Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1999, the appellant appeared at the RO and 
presented testimony in support of her claim before a 
Veteran's Law Judge.  A transcript of the hearing has been 
associated with her claims file.  This case was previously 
before the Board in December 1999 and in November 2002.  At 
those times the case was remanded to the RO for further 
development, which included a request to the RO to adjudicate 
the issues on a de novo review based on new liberalizing 
legislation.  The case was again remanded to the RO in 
December 2004 to obtain additional information.  The case has 
since been returned to the Board and is now ready for 
appellate review.   

The appellant presented testimony at a Travel Board hearing 
in August 1999, chaired by a Veterans Law Judge who is no 
longer employed by VA.  A transcript of the hearing is 
associated with the claims file.  In an April 2007 letter, 
the appellant was offered the opportunity for another hearing 
by the Veterans Law Judge who would decide the case. On April 
23, 2007, the Board received the appellant's signed response 
indicating that she did not want an additional hearing.



FINDINGS OF FACT

1.  Peripheral vascular disease is not listed as a disease 
specific to radiation-exposed veterans and is not considered 
a radiogenic disease.

2.  Peripheral vascular disease is not of service origin or 
related to any incident in service to include exposure to 
ionizing radiation, and did not manifest to a compensable 
degree within one year following the veteran's separation 
from service.  


CONCLUSION OF LAW

Peripheral vascular disease, to include based on radiation 
exposure, was not incurred in or aggravated by service for 
accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The record reflects that the veteran's adjudication claims 
file has been rebuilt following a lost volume.  The 
reconstituted record reflects that the VA has made reasonable 
efforts to notify the appellant of the information and 
evidence needed to substantiate her claim.  The appellant was 
provided a July 1994 statement of the case and from the 
record available to the Board supplemental statements of the 
case dated in May 2002, April 2004, and May 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claims.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  Further, in 
letters dated in January 2003 and November 2003, the RO 
specifically informed the appellant of the information and 
evidence needed from her to substantiate her claims, evidence 
already submitted or obtained in her behalf, as well as the 
evidence VA would attempt to obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to the 
veteran since service have been obtained and associated with 
his claims file.  Additionally information relevant to the 
specific contention of the appellant has been obtained from 
the Defense Threat Reduction Agency and associated with the 
claims file as well as a VA opinion pertinent to this matter   
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The official death certificate shows that the veteran died in 
March 1994.  

A review of the record shows that there is a missing claims 
file.  Efforts to reconstruct this file, and the records that 
it contained, have not been entirely successful.  In cases 
such as this, the facts found in prior decisions of the Board 
may be relied upon as being true.  Marciniak v. Brown, 10 
Vet. App. 198 (1997).  This being the case, the Board will, 
as required, summarize the facts found in the prior decisions 
in order to address evidentiary gaps resulting from the loss 
of one of the volumes of the veteran's claims file.  

The veteran's service medical records include physical 
examinations for entry and separation from service show no 
complaints, findings, or diagnosis of peripheral vascular 
disease.  On medical examination in July 1946 for service 
discharge, the veteran's cardio-vascular system to include 
the condition of his arteries and veins was normal.  Clinical 
evaluation of the veteran's skin and extremities also found 
no abnormalities.  These records contain no reference of any 
exposure to ionizing radiation.  

Service records show that the veteran served aboard the 
U.S.S. L. S. T. 1065 from March 1945 to January 1946. 

In testimony presented before a hearing officer at the RO in 
August 1979, the veteran testified that he had been in the 
Philippines when the atomic bomb was dropped on Hiroshima and 
that his vessel, the U.S.S. L. S. T. 1065 proceeded to Tokyo 
Bay after which the veteran was released on liberty 
approximately three weeks after the atomic bomb was dropped.  
He stated that he proceeded to Hiroshima, by train and then 
by hitching a ride where he stayed for approximately three or 
four hours.  He further testified that following this visit 
he began to have a rash breaking out around his ankle, which 
he was later told by a Pharmacist Mate, when he sought 
treatment in Guam, was jungle rot   The veteran also 
testified that he was examined by a private physician in 
October 1976, following his admission to a private medical 
facility, who noted brown spots around his ankles.  He stated 
that he told this physician that these were scars from his 
jungle rot.  Following further examination the veteran stated 
that he was told by this physician that he had very poor 
circulation in his feet.

In July 1982 the veteran was admitted to a private medical 
facility with an ulcer of the right ankle, which appeared to 
be a sore, dry gangerous.  He underwent debridement of the 
right ankle.  He was also treated with Ampicillin, and placed 
on a diabetic diet.  In early August his physicians noted 
that his feet were cool to touch and several days thereafter 
he was found to have gangrene in the right foot.  An above 
the knee amputation of the right leg was done the following 
day.  On the third post operative day there were some 
problems with gangrene of the left foot.  The veteran was 
subsequently hospitalized by VA, beginning in October 1982, 
for progressive peripheral vascular disease resulting in 
gangrene of the left foot.  While hospitalized he underwent a 
left below-the-knee amputation and thereafter an above-the-
knee amputation.

Received in July 1985 were statements from two experts in the 
field of the effects and hazards of exposure to ionizing 
radiation.  The first, Dr. K.Z.M. stated that he believed 
that the infection that eventually required the surgical 
removal of the veteran's legs was very likely the result of 
his exposure to ionizing radiation.  He related that he had 
made dose measurements on a number of islands in the South 
Pacific and a numbers of ships and that on some surfaces 
(tar, rust, oil, grease, etc.) the beta dose was much higher 
than the gamma dose.  He further stated that in some areas 
around Hiroshima there was rainout of fission products from 
the mushroom cloud as it drifted away from the city.  He 
stated that it is a real possibility that fission products 
were washed down in puddles of oil, grease, and water and if 
the veteran splashed this above the top of his shoe it could 
cause serious beta burns. He further stated that if the 
radioactive contamination were not quickly removed it would 
cause deep ulcers.  He concluded by stating that he believed 
that deep sores on the veteran's legs were beta burns and 
that a failure to promptly remove the radioactive 
contamination caused serious permanent damage that very 
likely eventually resulted in the loss of both legs.

The second expert, D.W.B., stated the had reviewed the 
comments of Dr. M. and noted that he had stated that there is 
a reasonable assumption of the veteran's exposure to ionizing 
radiation as an etiologic factor for the veteran's leg rash 
starting above shoe level, the production of beta burns, and 
creating a portal of entry, affording an avenue for 
absorption into the legs of internal emitters of radiation, 
which thereafter provide a continuing emission of 
radioactivity for an indefinite period.  He added that there 
is accumulating evidence that ionizing radiation is 
associated with fibrous tissue disorder and vascular tissue 
derangement as late secondary clinical syndromes.  He added 
that it is difficult to establish a cause and effect relation 
of events spread over four decades in an isolated case but 
that it becomes more credible and well within the realm of 
possibility when it is demonstrated in other cases.  He then 
identified four cases, including the veteran's, brought to 
his attention where the same otherwise unfamiliar sequence of 
chronic progressive dermatitis soon after ionizing radiation 
exposure, deep seated fibrous displasia, vascular 
obliteration, and progressive death of leg tissue, were 
described.  He further noted that in three of these cases 
there were bilateral amputations.  He concluded by stating 
that the veteran's leg burns, leg rash, deep-seated leg 
fibrous indurations (thickening and scar formation), and 
vascular disease and his ultimate amputations are quite 
probably in part, even in large part, attributable to 
exposure to residual radiation received while in service. 

Numerous lay statements, received in 1986 from acquaintances 
of the veteran relate conversations with the veteran 
following his service in which they became aware of the 
veteran's exposure to radiation while visiting in Hiroshima.  
In a statement dated in August 1986, T.K.G., reported that he 
was present when the veteran was examined by para-medics 
prior to his hospitalization in 1982 and saw the scars on his 
legs, which he believed were caused by the veteran's 
radiation exposure in Japan during World War II.  The 
veteran's former employer, during the period between 1964 and 
1965, recalled that the veteran had medical problems at that 
time concerning his legs, which appeared to be scarred.  
M.R., in an August 1986 statement, reported that she was 
familiar with the veteran's legs problems that consisted of 
burns and sores in 1947 and 1948.  She stated that these leg 
burns were very large and noticeable and required treatment 
by a private physician.  J.H.M., in a statement dated in 
September 1986, stated that the veteran had showed her burn 
scars on his ankles when he came home from service.  B.L.M. 
reported seeing the veteran in a hospital emergency room in 
the late 1940's and being informed by him that he was there 
for treatment for burns to his legs.

In a letter dated in December 1986, Dr. H.G.J. reported that 
he had been treating the veteran since 1982 and at that time 
he had been diagnosed as suffering from a number of ailments 
to include peripheral vascular disease and gangrene involving 
both feet.  He noted that the veteran had such significant 
peripheral vascular insufficiency that he had bilateral above 
the knee amputations and that the veteran was completely and 
totally blind.  He added that he had reviewed the veteran's 
records from his VA file and that from his examination and 
evaluation of the veteran, it would be reasonable to assume 
that "this condition" was service connected.

On file are pages from the Dictionary of American Naval 
Fighting Ships with highlighted portions on ships LST 1058 
and LST 1065; a statement, dated in June 1987, by Dr. K.C.V. 
who reported that the veteran had apparently suffered 
complications from severe burns from ionizing radiation that 
had required bilateral above-the-knee amputations; statements 
of Dr. B.S. and Dr. E.E.J. who reported on treatment of the 
veteran's bilateral leg amputations, which Dr. S. stated were 
most likely secondary to peripheral vascular disease; a 
statement, dated in October 1987, from K Z.M, concerning 
radiation exposure immediately following the detonation of 
the atomic bomb over Hiroshima and his conviction that the 
beta radiation caused the veteran to experience 
transepidermal injury; and a statement, dated in October 
1987, by Dr. D.W.B., again advancing arguments supportive of 
the veteran's claim that his disorders were the result of 
ionizing radiation exposure.    

In a statement dated in August 1988, Dr. C J.J. reported that 
he had reviewed many of the documents contained in the 
veteran's claims file and that he agreed with the conclusions 
of Dr D.W.B. and Dr. K.Z.M. that the veteran's chronically 
slowly-healing leg burns, deep-seated changes in his legs, 
and vascular disease and amputations were most likely 
attributable to his exposure to residual radiation received 
while walking about the Ground Zero area in Hiroshima in 
1945.

In statements dated in August 1988, a man who served with the 
veteran reported that the veteran went ashore for medical 
attention.  A second fellow serviceman reported that he 
recalled that a group of sailors made a trip to where the 
atomic bomb was dropped and veteran was allegedly in this 
group.  On return to the ship several of these men, including 
the veteran, "supposedly" reported to sick call for 
treatment.

In a statement dated in June 1989, a friend of the veteran 
reported that the veteran visited a VA office in August 1946 
to show the results of radiation burn scars around his 
ankles.  In a March 1990 statement Dr. K.Z.M. reiterated his 
prior findings and opinion.

A further statement, dated in April 1991, was received from 
Dr. D.W.B.  In that statement, Dr. B. again addressed the 
possibilities of an association between the development of 
the veteran's peripheral vascular disease resulting in his 
bilateral amputations and his exposure to ionizing radiation 
in the city of Hiroshima, Japan in 1945.    

The appellant offered testimony before a Veterans Law Judge 
at the RO in August 1999.  She related the veteran's story of 
having visited Hiroshima, Japan shortly after the atomic bomb 
was exploded over that city.  She stated that she was under 
the impression that the veteran's service medical records had 
been burned in a fire at the National Personnel Records 
Center in 1973 and have never been available.  She noted the 
veteran's continued efforts prior to his death to have his 
lower extremity amputations recognized as service related.  

Also of record is a report of the veteran's terminal 
hospitalization and a copy of his certificate of death 
showing the immediate cause of death to be congestive heart 
failure. 

In a letter dated in February 2004, the Defense Threat 
Reduction Agency (DTRA) responded to a request from the RO 
for information related to the veteran's possible exposure to 
radiation in service while allegedly on liberty for three to 
four hours on approximately August 20, 1945, while serving 
aboard the USS LST 1065.  The DTRA reported that the USS LST 
1065 was located in the Philippine Islands from August 9, to 
October 4, 1945.  It further reported that the ship arrived 
at Tokyo and Yokohama, Japan on October 17, 1945, and 
departed Yokohama on October 24, returning to the 
Philippines.  The ship returned to Tokyo on November 19, and 
departed Japan for Saipan, Marianas Islands, on November 28.  
DTRA added that available military records do not indicate 
that the veteran traveled to Hiroshima during his service in 
Japan and that scientific radiation dose assessments for 
American troops occupying cities outside Hiroshima or 
Nagasaki indicate that the veteran, because of his locations 
at Tokyo and Yokohama had no potential for exposure from the 
strategic bombing of Hiroshima.  

In December 2004, the Board remanded this case to the RO for 
the specific purpose of obtaining a radiation dose assessment 
based on the veteran's presence in Hiroshima at some point 
between October 17, and October 24, 1945.  In response to 
this request the DTRA, in a letter dated in June 2005, 
reported that on the basis for the worst case assumptions 
relative to the veteran's scenario and information from a 
report titled "Radiation Dose Reconstruction: U.S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-
1946" that even the most exposed of the occupation troops in 
Japan from both internal and external exposure was probably 
well below 1 rem."  It further concluded that the veteran's 
combined external and internal doses to the vascular system 
from the inhalation and ingestion of contaminants were as 
follows;

Total external gamma dose:  0.0004 rem
Upper bound total external gamma dose:  
0.0012 rem

Internal committed dose (vascular disease 
- CEDE):  0.0001 rem
Upper bound committed dose (vascular 
disease - CEDE):  0.001 rem

Combined total (vascular disease) dose: 
0.0005 rem (which the contribution from 
the external gamma dose component)

Upper bound combined total (vascular 
disease) dose:  <1 rem

In August 2005, the Director of Compensation and Pension 
Services referred the case to the VA under Secretary of 
Health for an opinion, following a review of the available 
records, as to whether it was likely, unlikely, or as likely 
as not that the veteran developed peripheral vascular disease 
as a result of exposure to radiation during service.

In August 2005, the VA Chief Public Health and Environmental 
Hazards Officer, citing the Institute of Medicine Report, 
Adverse Reproductive Outcome in Families of Atomic Veterans: 
The Feasibility of Epidemiologic Studies, 1995, pages 23-24, 
noted that damage to blood vessels other than neoplastic 
transformation, if caused by radiation, would be an example 
of a deterministic effect and that deterministic changes are 
considered to have a threshold.  She further stated that the 
probability of causing harm in most healthy individuals at 
doses at less than 10 rem as a result of deterministic 
effects is close to zero.  She added, citing the Agency for 
Toxic Substances and Disease Registry Toxicological Profile 
for Ionizing Radiation, 1999, page 83, that usually a 
threshold dose on the order of hundreds of thousands of rads 
must be exceeded for the deterministic effect to be 
expressed.  She opined, in light of the above, that it is 
unlikely that the veteran's peripheral vascular disease can 
be attributed to exposure to ionizing radiation in service. 

Analysis

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
date of death, and due and unpaid for a period of not more 
than two years prior to death, may be paid to the living 
person first listed as follows: (1) His spouse, (2) His 
children (in equal shares), (3) His dependent parents (in 
equal shares).  38 U.S.C.A. § 5121.

Prior to his death the veteran stated that approximately 
three weeks after the atomic bomb was dropped, he proceeded 
to Hiroshima, by train and then by hitching a ride.  He 
stayed in Hiroshima for approximately three or four hours.  
About three weeks later he experienced symptoms.  Based on 
the evidence the Board find that the evidence is in equipoise 
regarding the veteran's location.  Because it is as likely as 
not that the veteran visited Hiroshimas as alleged, the Board 
finds that the veteran was in Hiroshima.  

In this regard service connection for diseases which are 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  Ramey 
v. Brown, 9 Vet. App. 40 (1996).  First, there are certain 
types of cancer which will be presumptively service connected 
for veterans who engaged in "radiation risk activity" under 
the provisions of 38 U.S.C.A. § 1112(c). 38 U.S.C.A. § 
1112(c) (West 2002).  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

The law does not include peripheral vascular disease as one 
of the diseases that may be presumed to be due to radiation 
exposure.  Rather it is limited to certain cancers.  
Therefore, that provision that the veteran was exposed to 
radiation as claimed is not applicable.  Here the Board also 
observes that it is not shown that the veteran participated 
in any of the "radiation risk" activities identified by the 
regulation and it is not contended otherwise.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
as a matter of law, that a veteran who visited Hiroshima or 
Nagasaki while on leave from duty not related to the 
occupation of either city, did not participate in the 
occupation of those cities as the term is defined by statute 
or regulation.  McGuire v. West, 11 Vet. App. 274 (1998).  
Thus, he was not a member of the occupying force by merely 
having a leisure presence as he reported in this city.

Furthermore the disorder for which service connection is 
sought is not listed as radiogenic disease subject to 
presumptive service connection under 38 C.F.R. § 3.311(b)(2).  
Accordingly service connection for the disorder at issue may 
not be presumed.  However, in a claim based on a disease 
other than one of those disorders specifically listed as 
radiogenic, VA shall nonetheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4) (2006).

Here, the Board observes, that the appellant's statements and 
the veteran's testimony describing the symptoms of his 
disability and his treatment are considered competent 
evidence.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses the required 
specialized medical training and knowledge, nor is it 
contended otherwise.

Following a review of the entire evidentiary record by the 
Board, it is concluded, to the extent suggested by the 
evidence, that the preponderance of the evidence is against 
the appellant's claim for service connection for peripheral 
vascular disease as a radiogenic disease resulting from the 
veteran's radiation exposure in service.  The radiation dose 
reconstruction shows that the veteran was exposed to less 
then 1 rem.  The record contains no radiation dose 
information from the appellant and the appellant has provided 
the Board with no reasonable basis for rejecting the 
radiation dose information provided by the DTRA.  VA medical 
opinion based upon this likely level of radiation exposure 
and on quantitative analysis in recent scientific studies is 
clearly against the appellant's claim as evidenced by the 
opinion provided by the Chief Public Health Environmental 
Hazards Officer in August 2005 and summarized above.

The Board acknowledges that private medical opinions have 
been submitted that attribute the veteran's peripheral 
vascular disease and ultimately his bilateral above-the-knee 
amputations to exposure to radiation in service.  The medical 
opinions however assume that the veteran had skin problems, 
to include rashes and burns to his lower extremities in 
service or immediately thereafter, stemming from a scenario 
that is both speculative in nature and unsupported by the 
contemporaneous medical record.  In this regard, the Board is 
not required to accept doctor's opinions rendered many years 
after service that necessarily rely upon uncorroborated 
history as reported by the veteran.  A bare conclusion, even 
when reached by a health care provider, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Medical evidence both in 
service and during the period prior to the veteran's 
hospitalization in July 1982, a period of more than 35 years, 
shows, despite the lay statements to the contrary, no 
evaluation or treatment provided to the veteran for any skin 
disorder, or for any skin disorder of the lower extremities 
indicative of radiation exposure resulting in peripheral 
vascular disease.  To the extent, if any, that the veteran 
had burns, rashes, or scars on his lower extremities 
subsequent to service, there is no competent medical evidence 
attributing them to service that is not based on speculation.

A number of United States Court of Appeals for Veterans 
Claims (Court) cases have provided discussion on this point 
of weighing medical opinion evidence. See Davis v. West, 13 
Vet. App. 178, 185 (1999) (any medical nexus between the 
veteran's in-service radiation exposure and his fatal lung 
cancer years later was speculative at best, even where one 
physician opined that it was probable that the veteran's lung 
cancer was related to service radiation exposure); Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
application to reopen a service connection claim, statement 
from physician about possibility of link between chest trauma 
and restrictive lung disease was too general and inconclusive 
to constitute material evidence to reopen).

In conclusion, the Board finds that the private medical 
opinions in this matter are speculative and, thus, of very 
little evidentiary value in showing that the veteran's 
peripheral vascular disease is radiogenic in origin.  The 
Board finds that the opinion of the VA Chief Public Health 
and Environmental Hazards Officer is more persuasive in this 
case because that opinion included consideration of a dose 
estimate prepared by DTRA and explained why it was unlikely 
that peripheral vascular disease could be the result of that 
level of radiation exposure.  The private opinions did not 
have a dose estimate upon which to base their analysis.  
Therefore, the Board finds that those opinions are more 
speculative and less reliable.

Notwithstanding the above, service connection might be 
established on a direct basis per Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In order to prevail on the issue of direct service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established for certain 
chronic diseases manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Cardiovascular-renal disease is a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309.

A review of the contemporaneous service medical records does 
not reveal complaints or findings referable to peripheral 
vascular disease.  Post service there is no showing of 
history, complaints, or findings of peripheral vascular 
disease until 1982 when the veteran was hospitalized by VA 
and noted to have progressive peripheral vascular disease 
resulting in gangrene of the left foot.  The initial 
manifestations of the disorder is too remote in time from 
service to support the claim that the conditions is related 
to service absent objective evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed Cir 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

In this case, for the reasons noted above, there is absent 
from the record competent evidence linking the veteran's 
peripheral vascular disease to the veteran's period of 
service or any event thereof.  Furthermore, the record does 
not reflect that the appellant has the requisite medical 
background or training so as to render competent her opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Furthermore, there is no evidence of record demonstrating 
that any peripheral vascular disease manifested to a 
compensable degree within one year following the veteran's 
separation from service.

In sum, after reviewing the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  It is the judgment of the Board that the peripheral 
vascular disease is not of service origin or related to any 
incident in-service to include radiation exposure, and did 
not manifest to a compensable degree within one year 
following the veteran's separation from service.  Because the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection peripheral vascular disease, to include 
bilateral above-the-knee amputations, as a result of exposure 
to ionizing radiation, for accrued benefits purposes, is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


